Citation Nr: 9906821	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for fungus infection of 
the toenails and feet, including due to Agent Orange 
exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for genital warts, 
including due to Agent Orange exposure.

4.  Entitlement to service connection for tinea cruris.  

5.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the RO certified for appeal 
the issue of entitlement to an increased evaluation for 
bilateral hearing loss.  However, a review of the January 
1997 rating decision shows that service connection was 
granted for hearing loss of the left ear only.  The decision 
denied service connection for hearing loss of the right ear.  
That month, the veteran was provided a copy of the rating 
action and notified of his appellate rights.  In his notice 
of disagreement, received in January 1997, the veteran 
expressed disagreement with the noncompensable rating 
assigned for his impaired hearing.  Accordingly, the Board 
has rephrased the issue on appeal as entitlement to an 
increased (compensable) rating for hearing loss of the left 
ear. 

This final decision will be limited to the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for PTSD.  The remaining issues 
on appeal will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for PTSD has been 
obtained.

2.  In a January 1987 rating decision, the RO denied service 
connection for PTSD; after notification of his appellate and 
procedural rights, the veteran did not file an appeal.  

3.  Evidence added to the record since the January 1987 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran has PTSD which was incurred in or aggravated by 
service) and, when considered alone or together with all of 
the evidence, both new and old, has no significant effect 
upon the fact previously considered.  


CONCLUSIONS OF LAW

1.  The January 1987 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 5107, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998).

2.  Evidence received since the January 1987 rating decision 
is not new and material, and the claim for service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was originally denied for PTSD by a 
January 1987 rating decision.  The evidence of record at that 
time consisted of the veteran's service medical and personnel 
records, and a report of VA psychiatric examination in 
September 1986.  None of this evidence showed a diagnosis of 
PTSD.  As such, the RO denied the claim of service connection 
for PTSD on the basis that it was not shown by the evidence 
of record.  That month, the RO notified the veteran of the 
adverse decision and of his appellate and procedural rights, 
but he did not file an appeal.  

In August 1996, the veteran sought to reopen his claim of 
service connection for PTSD.  

Analysis

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  An NOD must be filed within one 
year from the date of mailing of notice of the determination 
by the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
If an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (Court) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  In Colvin, the Court adopted the following 
rule with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

The evidence added to the record since the January 1987 
rating decision consists of the following:  (1) a VA progress 
note dated in September 1996; (2) reports of VA physical and 
psychiatric examinations in September 1996; and (3) personal 
hearing testimony.

The evidence contained in items (1) and (2) can be considered 
"new" in that it was not of record at the time of the 
January 1987 rating decision.  However, the additional 
records are not "material" because they do not reflect a 
current diagnosis of PTSD.  In fact, the VA examiner who 
conducted the September 1996 psychiatric evaluation 
specifically stated that the veteran did not have enough 
current symptoms to meet the criteria necessary for a 
diagnosis of PTSD.  

Item (3) consists of testimony at a video hearing conference 
in January 199.  Insofar as the veteran asserts that he has 
PTSD as a result of service, his own lay opinion would be 
insufficient evidence to support the claim.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

Because the evidence submitted since the RO rendered its 
January 1987 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran has PTSD which is etiologically 
related to service, it is merely cumulative and redundant, 
and has no significant effect upon the facts previously 
considered.  As such, it is not new and material as 
contemplated by 38 C.F.R. § 3.165(a), and provides no basis 
to reopen the claim of service connection for PTSD.  
38 U.S.C.A. § 5108.  As the claim is not reopened, the Board 
does not reach the merits of the claim, including the 
application of the benefit of the doubt standard.  See 
38 U.S.C.A. § 5107; see also Butler v. Brown, 9 Vet.App. 167, 
171 (1996); Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


ORDER

The application to reopen the claim of service connection for 
PTSD is denied.


REMAND

The veteran contends that he has tinea cruris, a fungal 
infection of the toenails and feet, and genital warts as a 
result of time spent in the jungles of Panama.  

A VA physical examination in September 1996 resulted in 
diagnoses of tinea cruris, onychomycosis, penile warts and 
tinea versicolor.  The Board notes that while the examiner 
indicated that there was no evidence of any Agent Orange 
related skin diseases, he did not offer an opinion as to 
whether any of the diagnosed conditions were directly related 
to the veteran's period of active service.  As such, the 
Board feels that the veteran should be afforded another 
dermatological examination.  

Regarding the increased rating claims, the veteran testified 
at his January 1999 video hearing that he recently had a 
hearing test which indicated that his hearing had gotten 
worse.  He also stated that his tinea versicolor caused 
significant disfigurement and itching and had spread over a 
larger part of his body than when last examined in 1996.  
Given the length of time since the last VA examination and 
allegations of worsened conditions, a current examination is 
warranted.  Caffrey v. Brown, 6 Vet.App. 377 (1994).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for tinea cruris, 
fungal infection of the toenails and 
feet, and genital warts since service and 
for hearing loss of the left ear and 
tinea versicolor since September 1996.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the etiology of his tinea 
cruris, fungal infection of the toenails 
and feet, and genital warts and to 
determine the current severity of his 
service-connected tinea versicolor.  All 
indicated tests and studies should be 
performed, and all objective findings 
should be reported.  The dermatologist 
should offer an opinion as to whether it 
is at least as likely as not that any 
diagnosed skin disability is related to 
the findings noted in service or caused 
or chronically worsened by the service 
connected tinea versicolor.  Regarding 
the service-connected tinea versicolor, 
the examiner should indicate whether the 
condition causes constant exudation or 
itching, extensive lesions or marked 
disfigurement.  A complete rationale for 
all opinions expressed should be 
provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for a VA audiometric examination to 
determine the current severity of his 
left ear hearing loss. All indicated 
tests, including an audiological 
evaluation, must be conducted.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the remaining issues on appeal. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

- 4 -


- 1 -


